Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a lens with a roughened surface and related zoom lens system, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in independent claims 1 (with claims 2-20 dependent on claim 1) wherein a lens comprising random unevenness within an optical effective diameter of an optical surface, wherein an arithmetic mean roughness within the optical effective diameter of the optical surface is 20 nm or more and 50 nm or less, and an average value of widths of protrusion portions of the unevenness on an average line of a roughness curve of the optical surface is 1/200 or more and 1/50 or less of the optical effective diameter of the optical surface.
The claimed invention is to provide a lens, a zoom lens, and/or an imaging lens  which are capable of eliminating blurriness of a ring zone without reducing resolution and increasing the number of steps for processing.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Specification
The lengthy specification (i.e. 46 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 8-22-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following are U.S. Patents and U.S. Patent Pubs. directed to lens elements having a “roughened” surface and/or to zoom lens systems:
	
Olmstead et al			U.S. Patent 6,073,851
	Momoki et al				U.S. Patent 8,279,526 B2
	Mihara et al				U.S. Patent Pub. 2003/0184875 A1
	Kimura				U.S. Patent Pub. 2006/0158972 A1
	Hirauchi et al				U.S. Patent Pub. 2010/0226016 A1
	Tazawa et al				U.S. Patent Pub. 2015/0062712 A1
	Eguchi et al				U.S. Patent Pub. 2016/0245955 A1.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVELYN A LESTER/Primary Examiner
Art Unit 2872